Title: To Alexander Hamilton from James McHenry, 10 September 1798
From: McHenry, James
To: Hamilton, Alexander



Trenton 10th Septr. 1798
My dear Hamilton.

I received your letter of the 8th this morning. Mine to you to which it is an answer ought to have been dated the 6th instant.
I do not, I cannot blame you for your determination. Mr Pickering Mr Wolcott & Mr Stoddert have agreed to make a respectful representation on the subject to the President. You will not of course hear from me, relative to the commands of the President, ’till the result is known to me.
Yours affectionately

James McHenry
Majr. Gen. Alex Hamilton

